Citation Nr: 1728353	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-36 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased initial rating for residuals of prostate cancer, status post prostatectomy, with urinary stress and urge incontinence and urinary frequency, in excess of 20 percent from September 1, 2009 to May 2, 2016.

2.  Entitlement to an increased initial rating for residuals of prostate cancer, status post prostatectomy, with urinary stress and urge incontinence and urinary frequency, in excess of 40 percent after May 3, 2016.

3.  Entitlement to service connection for erectile dysfunction, as secondary to prostate cancer residuals.

4.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970, including service in Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the July 2011 rating decision, the RO granted a 20 percent rating for the Veteran's residuals of prostate cancer.  

In a March 2017 rating decision, the RO gave a partial grant of 40 percent for the Veteran's residuals of prostate cancer from May 3, 2016.  Although the Veteran initially said he wanted an increase to 40 percent, a Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to entitlement to a specific disability rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, for the purpose of the below analysis, the issues will be decided as such.


FINDINGS OF FACT

1.  For the period of September 1, 2009 to May 2, 2016, the Veteran's residuals of prostate cancer are not manifested by requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day or which must be changed 2 to 4 times per day, and voiding dysfunction causing urinary frequency of daytime voiding interval less than one hour, or awakening to void five or more times per night.

2.  For the period after May 3, 2016, the Veteran's residuals of prostate cancer have not manifested by requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

3.  The Veteran's erectile dysfunction has been diagnosed as a residual of his prostate cancer. 

4.  The Veteran's erectile dysfunction constitutes loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  For the period of September 1, 2009 to May 2, 2016, the criteria for an initial rating in excess of 20 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 4.1, 4.3, 4.7, 4.10, 4.115a; 4.115b, Diagnostic Code 7528 (2016).

2.  For the period after May 3, 2016 the criteria for an initial rating in excess of 40 percent for prostate cancer have not been met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 4.1, 4.3, 4.7, 4.10, 4.115a; 4.115b, Diagnostic Code 7528 (2016).

3.  The criteria for service connection for erectile dysfunction, as secondary to service-connected prostate cancer residuals, have been met.  38 U.S.C.A. §§ 1110 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.310 (2016).

4.  The criteria for SMC based on loss of use of a creative organ have been met.  38 U.S.C.A. § 1114 (k) (West 2014); 38 C.F.R. § 3.350 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits, as set out at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by a letter to the Veteran in September 2010, prior to initial adjudication.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA further has a duty to assist in the development of a claim.  This duty includes assisting in the procurement of service treatments records (STRs), pertinent post-service VA and private treatment records and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, VA medical treatment records, private medical records, and the Veteran's statements.  The Veteran was further afforded VA examinations in June 2011 and May 2016, which are adequate for rating purposes.  See also 38 C.F.R. § 3.159(c)(4).

In sum, there is no evidence that additional records have not been requested or that additional examinations are warranted.  38 U.S.C.A. § 5103A.  Subsequently, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Therefore, the Board finds that the VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

II.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14.

Additionally, in a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet.  App. 119 (1999); 38 C.F.R. 
§ 4.2.  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet.  App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted in the Introduction, the Veteran was originally granted service connection for residuals of prostate cancer, status post prostatectomy with urinary stress and urge incontinence and urinary frequency, in July 2011.  At that time, the disability was rated at 20 percent effective September 1, 2009, and later in March 2017, a 40 percent rating was provided, effective May 3, 2016. 

Diagnostic Code (DC) 7528 provides rating criteria for malignant neoplasms of the genitourinary system, such as prostate cancer.  38 C.F.R. § 4.115b, DC 7528 .  Under this diagnostic code, a 100 percent rating is assigned for malignancy continuing for six months after cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure.  Then, a mandatory VA examination is performed.  If no local reoccurrence or metastasis is found, this disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant, subject to the provisions of 38 C.F.R. § 3.105 (e). 

In this case, the Veteran has voiding dysfunction, but does not have renal dysfunction, as shown by his most recent examination from May 2016.  Therefore, the Board need not discuss the rating criteria for such condition, but rather will focus the analysis on voiding dysfunction. 

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a .  For continual urine leakage, requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  The maximum rating of 60 percent is warranted when there is urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

When assigning a rating for urinary frequency, a maximum of 40 percent rating is assigned where there is daytime voiding interval less than 1 hour, or awakening to void one or more times per night.  With respect to obstructed voiding, a maximum of 30 percent rating is assigned where there is urinary retention requiring intermittent or continuous catheterization.  

In this instance, a 20 percent rating is assigned for the residuals of the Veteran's prostate cancer from September 1, 2009, and a 40 percent rating is assigned as of May 3, 2016.  The evidence in the record does not support ratings higher than what is currently assigned.   

Prior to May 3, 2016, the evidence in the record does not establish all the necessary components of a rating higher than 20 percent.  The June 2011 VA examination shows that the Veteran has voiding dysfunction after surgery.  While the Veteran had urine urge incontinence, he did not require the wearing of absorbent material which must be changed two to four times a day.  He stated that he wore a pad occasionally when doing physical activity, but did not wear a pad daily.  He maintained that if he did wear a pad for the day, he would have to change it.  The Veteran had daytime urinary frequency of needing to go 8-10 times a day and occasional nighttime awakening to void.  In addition, while the Veteran has symptoms of obstructed voiding, the examination shows that he did not require catheterization.  Based on this examination, the severity of the Veteran's voiding dysfunction does not rise to the level contemplated by a rating higher than 20 percent prior to May 3, 2016.

After May 3, 2016, the Veteran's condition is rated as 40 percent disabling.  The next higher rating of 60 percent, under the urine leakage rating criteria, requires the use of absorbent materials that must be changed more than 4 times a day.  The May 2016 VA examination shows that the Veteran's residual symptoms of voiding dysfunction had worsened since 2011.  The May 2016 examination shows the Veteran now required wearing absorbent materials that needed to be changed 2 to 4 times a day and had increased urine frequency to daytime voiding intervals between 2 and 3 hours with nighttime awakening to void 2 times.  Based on this examination, the Veteran's voiding dysfunction had risen to the level of a rating of 40 percent; however, the evidence does not show a rating higher than 40 percent is warranted. 

As noted above, the medical evidence does not establish the Veteran requires changing of absorbent materials more than 4 times day as required for a rating of 60 percent.  Further, under DC 7528, a rating of 100 percent requires objective medical evidence of recurrent or metastatic prostate cancer and there is no evidence or contention by the Veteran that he has recurrent or metastatic prostate cancer.  Therefore, a rating of 60 percent or higher is not warranted.

III.  Secondary Service Connection - Erectile Dysfunction 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Additionally, a disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448   (1995); 38 C.F.R. § 3.310.

Here, the Veteran has already been service-connected for residuals of prostate cancer.  The Veteran further has been diagnosed with erectile dysfunction.  During the May 2016 VA examination, the examiner diagnosed the Veteran with erectile dysfunction with an etiology of status post robotic radical prostatectomy for prostate cancer.  The examiner further opined that the Veteran's erectile dysfunction is as likely as not (at least 50% probability) attributable to the Veteran's prostate cancer. 

Therefore, in light of the Veteran being awarded service connection for prostate cancer residuals and the examiner opining the Veteran's erectile dysfunction is a residual and/or caused by the Veteran's prostate cancer, service connection for erectile dysfunction is also warranted.  See 38 C.F.R. § 3.310.

However, in order to warrant a separate compensable 20 percent rating for erectile dysfunction under VA's Schedule for Rating Disabilities, this erectile dysfunction must be associated with penis deformity.  38 C.F.R. § 4.115b, DC 7522.  As the record shows no such deformity, a compensable rating under DC 7522 is not warranted.

Although a separate compensable rating for erectile dysfunction is not warranted, special monthly compensation is payable if a Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114 (k); 38 C.F.R. § 3.350 (a).  As the Board has established entitlement to VA compensation for erectile dysfunction, the Board finds the Veteran is entitled to special monthly compensation based on loss of use of a creative organ under 38 U.S.C.A. § 1114 (k); 38 C.F.R. § 3.350 (a).





ORDER

Entitlement to an initial evaluation in excess of 20 percent for residuals of prostate cancer from September 1, 2009 to May 2, 2016 is denied.

Entitlement to an initial evaluation in excess of 40 percent for residuals of prostate cancer after May 3, 2016 is denied.

Entitlement to service connection for erectile dysfunction, as secondary to service-connected prostate cancer residuals, is granted.

Entitlement to special monthly compensation based on loss of use of a creative organ is granted.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


